 THE PROCTER AND GAMBLEMANUFACTURING CO.633represented by the Petitioner as a part of a single overall unit, whichin these circumstances we find appropriate, and the Regional Directorwill issue a certificate of results of election to such effect.As the voting group established above encompasses more employeesthan that originally sought by the Petitioner, the Regional Director isinstructed not to proceed with the election until he shall have deter-mined that the Petitioner has made an adequate showing of interestamong the employees in the aforementioned voting group. In theevent that the Petitioner does not wish to proceed in an election insuch broader voting group, we shall permit it to withdraw its petitionupon notice to the Regional Director within 10 days from the dateof issuance of this Direction and shall thereupon vacate the Directionof Election.[Text of Direction of Election omitted from publication.]The Procter and Gamble Manufacturing CompanyandInter-national Chemical Workers Union,AFL-CIO,PetitionerandThe Procter & Gamble Employees'Independent Union.CaseNo. 16-RC-2706.February 21, 1961ORDER AMENDING CERTIFICATION OFREPRESENTATIVESPursuant to stipulation for a consent election, an election was heldamong the Employer's employees at its Dallas, Texas, plant, on May11, 1960.Thereafter, on May 18, 1960, The Procter & Gamble Em-ployees' Independent Union, herein called the Intervenor, having re-ceived a majority of the valid votes cast in the election between theIntervenor and Dallas Employees Association, Independent,' was cer-tified as the exclusive bargaining representative of the aforemen-tioned employees.On October 3, 1960, the Intervenor filed a motionto amend the certification by substituting the name "Independent Oiland Chemical Workers of Dallas" in place and stead of the name"The Procter & Gamble Employees' Independent Union." The Em-ployer filed a statement in opposition to the motion, alleging mainlythat the proposed amendment would produce confusion in the mindsof the employees as to the identity of their bargaining agent.The motion to amend undisputably establishes that the labor or-ganization which was certified to represent the Employer's employeeshas continued without change in structure or function and that theIntervenor is thereby merely seeking to amend its certification so thatthe certification will reflect its changed name.The Employer's pre-The Petitioner withdrew from the ballot prior to the election.130 NLRB No. 63. 634DECISIONSOF NATIONALLABOR RELATIONS BOARDdiction that amendment of the certification as requested will produceconfusion is without evidentiary support. Inasmuch as insufficientcause has been shown why the Board should not amend the certifica-tion to reflect the new name of the Intervenor, the certified organiza-tion, we shall grant the motion to amend herein.[The Board amended the certification of representatives issued toThe Procter & Gamble Employees' Independent Union by substitut-ing therein "Independent Oil and Chemical Workers of Dallas" for"The Procter & Gamble Employees' Independent Union."]MEMBERS RODGERS and FANNING took no part in the considerationof the above Order Amending Certification of Representatives.American Sugar Refining Company, Chalmette RefineryandLocal 1101,United Packinghouse Workers of America, AFL-CIO.Case No. 15-CA-1734.February 23, 1961DECISION AND ORDEROn September 22, 1960, Trial Examiner Owsley Vose issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certainaffirmativeaction, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filed ex-ceptionsto the Intermediate Report and a brief in support thereof.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel[Chairman Leedom and Members Fanning and Kimball].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in the case,and hereby adopts the Trial Examiner's findings, conclusions, andrecommendations, with the following modification.For the reasons indicated in the Intermediate Report, we find, asdid the Trial Examiner, that the Respondent violated Section 8(a)(5) and (1) of the Act by refusing, in February 1960, to furnish theUnion with the then existing job descriptions of the job classificationsin the appropriate unit herein.These job descriptions are known asthe 1954 job descriptions.The Trial Examiner recommended that theRespondent be required, among other things, to furnish the Unionwith the 1954 job descriptions.Respondent contends that these jobdescriptions contained inaccuracies.In the interim between March1960, on a date following the filing of the charge herein, and the date130 NLRB No. 81.